         Case 1:20-cv-08686-JPC Document 58 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BETTER HOLDCO, INC.,

                                     Plaintiff,

                   v.                                 CASE NO.: 1:20-cv-08686 (JPC) (SN)

 BEELINE LOANS, INC.,

                                     Defendant.

   PROPOSED ORDER GRANTING WITHDRAWAL OF APPEARANCES OF AMY
   TRAUB, JOHN SIEGAL, SAIMA SHEIKH, TIFFANY MIAO, AND ERIC HIATT

       In accordance with Local Civil Rule 1.4, and upon consideration of the annexed

declarations, Amy Traub, John Siegal, Saima Sheikh, Tiffany Miao, and Eric Hiatt, of Baker &

Hostetler LLP, are hereby withdrawn as counsel for Defendant Beeline Loans, Inc..


SO ORDERED

                                             Date: March 10, 2021
_____________________________                New York, New York
      U.S.D.J.
    John P. Cronan
